Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 5-8, the applicant asserts that “In view of the above, Applicant respectfully submits that amended independent claim 12 is patentable over the currently cited references, whether considered alone or in combination. Amended independent claims 15 and 16 recite substantially similar limitations and are therefore allowable for at least the same reasons. By virtue of their dependence, remaining claims 13 and 14 are likewise allowable for at least the same reasons.” Examiner respectively disagrees.

The applicant further asserts in page 7 that “Kim would still fail to disclose or suggest, at least, “wherein the receiver receives cell-specific information about a set of bandwidth candidates for the bandwidth configured to be cell specific,’ and “wherein the cell-specific information specifies the set of bandwidth candidates.”” Examiner respectively disagrees.
As indicated in the office action below, KIM teaches “the BS may set a candidate set for the locations of the resources for transmission of PDCCHn and PUCCHn for each DL/UL configuration and then inform the UE of the candidate set through the SIB or RRC signaling” in par. 137 and further in par. 131 of KIM or page 7 of the provisional, the set of uplink/downlink resource as indicated by [1:2] or [0:3].  The “candidate set for the locations of the resources” would consider as the set of bandwidth candidates. Therefore, KIM teaches “receives information about a set of bandwidth candidates; wherein the information specifies the set of bandwidth candidates” in par. 137. However as indicated by LI and KIM do not explicitly indicating the cell specific information or 
Also note: the disclosure of LI and KIM does not explicitly indicating the cell specific information or bandwidth configured to be cell specific but would be implicit since the allocation of bandwidth is for uplink/downlink between the base station and the UE and the signaling is also between the base station and the UE so it would be cell specific to the base station. 

	The rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20200146004 with continuation dated to 08/12/2015) in view of KIM et al. (US 20210195586 as supported by the provisional 62308839 filed on 03/15/2016) and LEE et al. (US 20170318564).

Regarding claims 12, 15, LI et al. (US 20200146004) teaches a terminal comprising: 
a receiver that receives first information about a transmission direction in a time unit and second information about a bandwidth (par. 305, 307, base station using higher layer signaling or physical layer signaling to signal the terminal that uplink data transmission or downlink data transmission using the short-TTI data transmission; par. 308, 309, higher layer signaling; par. 310, physical layer signaling); and 
a processor that controls at least one of DL reception and UL transmission based on the first information and the second information (par. 295, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264), 
wherein the receiver receives signaling for configuring a set of bandwidth candidates for the bandwidth configured (par. 313, The base station sends information about the determined available short-TTI data transmission resource to the terminal device. For example, the base station sends higher layer signaling or physical layer signaling to the terminal device, and the higher layer signaling or the physical layer signaling indicates the available short-TTI data transmission resource, which the resource is a multiple of RBs of 20 and 5 MHz or set of bandwidth candidates, used for the short-TTI data transmission as indicated in par. 296, 297, 300, 301, 349, 403), and 
wherein the processor controls at least one of the DL reception and the UL transmission based on the set of bandwidth candidates for the bandwidth (par. 295, 313, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval in the resource of multiple of RBs of 20 and 5 MHz or set of bandwidth candidates, used for the short-TTI data transmission as indicated in par. 296, 297, 300, 301, 349, 403; short interval as less than 1ms as in par. 261-264).
However, LI does not teach receives information about a set of bandwidth candidates; wherein the information specifies the set of bandwidth candidates; 
But, KIM et al. (US 20210195586) in a similar or same field of endeavor teaches receives information about a set of bandwidth candidates (par. 131, 137, the BS may set a candidate set for the locations of the resources for transmission of PDCCHn and PUCCHn for each DL/UL configuration and then inform the UE of the candidate set through the SIB or RRC signaling (supported in pages 7, 8 of the provisional 62308839)); wherein the information specifies the set of bandwidth candidates (par. 131, 137, a candidate set for the locations of the resources for transmission of PDCCHn and PUCCHn for each DL/UL configuration (supported in pages 7, 8 of the provisional 62308839));

The motivation would have been to improve the bandwidth allocation through centralized controlling. 
However, LI does not explicitly teach a bandwidth configured to be cell specific; using cell specific information; 
But, LEE et al. (US 20170318564) in a similar or same field of endeavor teaches a bandwidth configured to be cell specific (par. 276, 349, 351, the eNB transmits information about a cell employing short TTI); cell specific information (par. 276, 337, 349, 351, including cell ID in signaling);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of LI and KIM to configure the bandwidth to be cell specific.
The motivation would have been to adapt to different environments and making the system more scalable. 

Regarding claim 13, LI teaches the terminal according to claim 12, wherein the second information includes information about a bandwidth corresponding to DL transmission and information about a bandwidth corresponding to UL transmission (par. 295, 319, 528, 529, the downlink or uplink transmission is using short or normal TTI based on system bandwidth is not greater than the specified bandwidth threshold is signaled to terminal device).

Regarding claim 14, LI teaches the terminal according to claim 12, wherein the receiver receives downlink control information for indicating the bandwidth configured to be among the set of bandwidth candidates (par. 305, 307, base station using higher layer signaling or physical layer signaling to signal the terminal that uplink data transmission or downlink data transmission using the short-TTI data transmission when the terminal device is supported for short-TTI data transmission); and the processor controls at least one of the DL reception and the UL transmission based on the downlink control information (par. 295, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264).
However, LI does not explicitly teach the bandwidth configured to be cell specific. 
But, LEE et al. (US 20170318564) in a similar or same field of endeavor teaches the bandwidth configured to be cell specific (par. 276, 349, 351, the eNB transmits information about a cell employing short TTI).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of LI to configure the bandwidth to be cell specific.
The motivation would have been to adapt to different environments and making the system more scalable. 

Regarding claim 16, LI et al. (US 20200146004) teaches a radio base station comprising: transmitter that transmits first information about a transmission direction in a given time unit and second information about a bandwidth (par. 305, 307, base station using higher layer signaling or physical layer signaling to signal the terminal that uplink data transmission or downlink data transmission using the short-TTI data transmission; par. 308, 309, higher layer signaling; par. 310, physical layer signaling); and processor that controls at least one of DL transmission and UL reception based on the first information and the second information (par. 295, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264),
wherein the transmitter transmits higher layer signaling for configuring a set of one or more bandwidth candidates for the bandwidth configured (par. 313, The base station sends information about the determined available short-TTI data transmission resource to the terminal device. For example, the base station sends higher layer signaling or physical layer signaling to the terminal device, and the higher layer signaling or the physical layer signaling indicates the available short-TTI data transmission resource, which the resource is a multiple of RBs of 20 and 5 MHz or set of one or more bandwidth candidates, used for the short-TTI data transmission as indicated in par. 300, 301, 349, 403), and 
wherein the processor controls at least one of the DL transmission and the UL reception based on the one or more bandwidth candidates (par. 295, 313, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264).
However, LI does not teach receives information about a set of bandwidth candidates; wherein the information specifies the set of bandwidth candidates; 
But, KIM et al. (US 20210195586) in a similar or same field of endeavor teaches receives information about a set of bandwidth candidates (par. 131, 137, the BS may set a candidate set for the locations of the resources for transmission of PDCCHn and PUCCHn for each DL/UL configuration and then inform the UE of the candidate set through the SIB or RRC signaling (supported in pages 7, 8 of the provisional 62308839)); wherein the information specifies the set of bandwidth candidates (par. 131, 137, a candidate set for the locations of the resources for transmission of PDCCHn and PUCCHn for each DL/UL configuration (supported in pages 7, 8 of the provisional 62308839));
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of LI to inform UE of the bandwidth for UL/DL.
The motivation would have been to improve the bandwidth allocation through centralized controlling. 
However, LI does not explicitly teach a bandwidth configured to be cell specific; using cell specific information; 
But, LEE et al. (US 20170318564) in a similar or same field of endeavor teaches a bandwidth configured to be cell specific (par. 276, 349, 351, the eNB transmits information about a cell employing short TTI); cell specific information (par. 276, 337, 349, 351, including cell ID in signaling);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of LI and KIM to configure the bandwidth to be cell specific.
The motivation would have been to adapt to different environments and making the system more scalable. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        12/04/2021